[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER (#116)
After hearing held on defendant's motion, it is hereby ORDERED: granted; for the following reasons:
Despite the well-reasoned opinions of Judges Santos (Kizina v. Minier, 5 Conn. L. Rptr. No. 18, p. 481 (1992)) and Murray (Henderson v. Micciche, 6 Conn. L. Rptr. No. 11, p. 377 (1992)), this  court  is  unwilling,  in  the  absence  of  appellate pronouncement, to change its stance on the validity of a claim for filial consortium (see attached copy of order #102, Case No. 0101277, Judicial District of Waterbury, Zlotoff et al v. Perugini, June 4, 1991).
GAFFNEY, J.